Citation Nr: 1647140	
Decision Date: 12/16/16    Archive Date: 12/30/16

DOCKET NO.  06-08 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a left knee disability, to include as secondary to service-connected disease or injury. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1976 to June 1977 and from February 1982 to August 1989. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska.  During the course of the appeal jurisdiction was transferred to the Pittsburgh, Pennsylvania RO. 

The Board has reviewed the Veteran's electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDING OF FACT

Traumatic arthritis, meniscal tear and anterior cruciate ligament tear of the left knee are related to injuries sustained during active service. 


CONCLUSION OF LAW

Traumatic arthritis, meniscal tear and anterior cruciate ligament tear of the left knee was incurred in active service. 38 U.S.C.A. §§ 5107, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to provide notice and assistance with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  However, in light of the fully favorable decision as to the issue of service connection herein, no further discussion of such duties is necessary. Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007). 

II. Service Connection

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service. 38 U.S.C.A. § 1131. To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

For chronic diseases shown as such in service or within the applicable presumptive period, subsequent manifestations of the same chronic disease at any later date are service-connected unless attributable to an intercurrent cause. 38 C.F.R. § 3.303(b). For a chronic disease to be considered to have been "shown in service," there must be a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. When the condition noted in service or within the presumptive period is not a chronic disease, a showing of continuity of symptomatology after discharge is required. 

Service connection may also be granted for a disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in-service. 38 C.F.R. § 3.303(d).

The Board notes that the Veteran is not asserting that his left knee disability resulted from him engaging in combat with the enemy. Therefore, the combat provisions of 38 U.S.C.A. § 1154(b) (West 2014) are not applicable. 

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA. In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

III. Analysis

The Veteran contends he is entitled to service connection for a left knee disability, to include DJD, and as secondary to service-connected disease or injury. The Veteran has consistently stated he injured his left knee on multiple occasions during service as an Army Ranger. Specifically the Veteran reported participating in over 75 parachute jumps, and completing lengthy marches and missions often carrying heavy combat equipment. See December 2009 Veteran correspondence. The Veteran reported in 1985 spraining his left knee and ankle after falling during a night jump at Ranger school. See September 2011 Veteran correspondence. The Veteran reported being seen by the medic and using ice packs, ace bandages and pain killers to continue and complete Ranger training. Further, in 1986 the Veteran reported during a night mission stepping off an embankment and doubling over his left knee while carrying a full pack of heavy equipment. The Veteran reported after this fall, he was seen by the medic, his knee was wrapped with an ace bandage and he continued on the mission. See October 2011 Veteran statement. The Veteran reported many instances during Ranger missions where he was injured and initially seen by the unit medic and would then continue with his unit without getting additional treatment. The Veteran currently reports ongoing near daily left knee pain that is activity dependent, which he alleviates with heating, icing and over the counter medications. 

The evidence of record shows the Veteran has arthritis, documented as a result of diagnostic imaging. See July 2015 VA examination. In addition, the Veteran has a diagnosis of a left knee meniscal tear, and a left knee anterior cruciate ligament tear. Further, the VA examiner in November 2008 found the Veteran had DJD of the left knee, after completing diagnostic imagining. See November 2008 VA examination. 

The Veteran contends in-service he injured his left knee while serving as an infantryman and a Ranger.  The Veteran's DD 214 indicates he served as an infantryman and in the military police. Further, his DD 214 indicates the Veteran was awarded the Parachutist Badge and Ranger Tab. See DD 214. The Veteran's DD 214 provides support for his statements regarding his duties as a Ranger and numerous parachute jumps. 

The Veteran's service treatment records have been associated with the claims file. The Board notes the Veteran was involved in a motorcycle accident in October 1983, and has been granted service connection for right knee DJD, right ankle DJD, and service connection for a left ankle disability. The Veteran's service treatment records (STRs) noted left foot pain and the Veteran reported trouble walking, running and marching after an injury during a mission. See August 28, 1986 STRs.  The Veteran was shown to have a normal clinical evaluation of the lower extremities at an OCS and Commissioning Examination in November 1987.  His records indicated that he elected not to undergo a medical examination at separation.  In light of the Veteran's consistent statements and corresponding service personnel and treatment records, his statements are credible and consistent with the circumstances of his service.  

The issue is whether the Veteran's current left knee disability is related to his injuries in-service.  The Veteran has consistently stated he injured his left knee during service, while training and on missions as an Army Ranger. Further, the Veteran has reported ongoing left knee pain, swelling, and soreness which he has self-medicated since service with ice, heat and over the counter medications. The Board finds the Veteran's account of in-service events is credible. The Veteran is competent to describe his ongoing symptoms since service and his statements are credible. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Veteran was afforded a VA examination in November 2008. The examiner indicated the Veteran has pain daily in his left knee which has worsened in recent years. See November 2008 VA examination. The examiner found the Veteran had mild left patellofemoral degenerative joint disease. The examiner found the Veteran's left knee DJD was less likely than not related to military service. The examiner noted an absence of treatment records post-service relating to his left knee.  The examiner however did note the Veteran's history of night jumps and landing on his pack, relating to his left ankle, after which the Veteran reported being seen by the medic. The examiner attributed the Veteran's left ankle disability to these jumps and incidents in military service. While the examiner did not find such relating to the Veteran's left knee this was one of the incidents where the Veteran reported injuring his left knee. The examiner failed to address whether the Veteran's left knee disability was secondary to his service-connected disease or injury. The Board finds that the November 2008 medical opinion was of lessened probative value. 

Based on the inadequacies of the November 2008 VA examination, the Board remanded the claim for additional development. In a November 2009 rating decision, service connection for right ankle DJD was granted. Next, the Veteran was afforded a VA examination in March 2010. The examiner indicated the Veteran reported increased left knee pain, difficulty running, squatting, kneeling, and his knee giving way and falling several times a year.  See March 2010 VA examination. The Veteran reported using hot and cold packs and over the counter medications for his knee pain and discomfort. The examiner noted a broad based exostosis (an osteochondroma) arising from the superior medial femoral condyle of the left knee. X-rays were performed and the examiner found no changes from the prior imaging and no evidence of DJD of the left knee. Further, the examiner found the Veteran's left knee osteochondroma was unrelated to military service and unrelated to the Veteran's right knee symptoms. However, the examiner failed to address the Veteran's consistent lay statements regarding his ongoing pain and discomfort as a result of injuries during Ranger training and missions and injuries in-service. The Board finds that the March 2010 medical opinion is inadequate as the examiner failed to consider the Veteran's lay statements regarding in-service injury and events, and as a result lacks probative value.

Based on the inadequacies of the March 2010 VA examination, the Board remanded the claim for additional development. The Veteran was afforded a VA examination in July 2015. During this period, service connection was granted for the Veteran's left ankle disability in a January 2012 rating decision. The examiner indicated the Veteran reported ongoing left knee pain, instability when sitting, squatting or standing. See July 2015 VA examination. The examiner noted left knee meniscal tear, left knee anterior cruciate ligament tear. The examiner noted swelling, fatigability, trouble sitting and standing, and noted that joint stability testing indicated anterior instability. As to a left meniscus condition the examiner noted frequent joint pain and effusion. The examiner found the Veteran had left knee traumatic arthritis, as a result of imaging studies. The Board finds the July 2015 VA examination is entitled to probative value.

The Veteran was afforded a VA opinion in September 2015. The VA opinion noted a lack of treatment records as to the Veteran's left knee from in-service forward. The VA physician found that any diagnosed left knee disability was less likely than not related to his service, and was less likely than not related to or aggravated by his service-connected right knee and right ankle DJD, or left ankle disability. 
 
The Board has competent and credible reports from the Veteran regarding his left knee injuries in-service and ongoing symptoms since service and an examination identifying left knee traumatic arthritis, a ligament tear and a left knee meniscal tear. Further, as discussed above the Veteran has been service-connected for right knee DJD, right ankle DJD and a left knee disability as a result of these in-service injuries. Therefore, the Board finds the preponderance of the evidence favors in granting the Veteran's claim of entitlement to service connection for a left knee disability. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).  



ORDER

Service connection for left knee traumatic arthritis, a meniscal tear and an anterior cruciate ligament tear is granted. 



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


